—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Minardo, J.), rendered April 1, 1997, convicting him of rape in the first degree (two counts), assault in the second degree, and unlawful imprisonment, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.